



Exhibit 10(b)
    
2017 Annual Incentive Program Summary


Magellan's 2017 Annual Incentive Program (“AIP”) is a discretionary bonus
program to encourage individual activities that will improve the overall
financial and operational performance of Magellan Midstream Partners, L.P.
(“Magellan”). The 2017 AIP payout will be based on a combination of Magellan's
performance and individual performance as determined by results achieved in the
2017 calendar year.
  
A “Funding Metric” has been established that sets a floor of performance for
Magellan below which no payout for any metric will be made. An “Overriding
Financial Trigger” has been set to allow for the results of the overall
financial performance of Magellan to override the individual financial metrics
set for Magellan. It is intended to address a possible condition where, even
though one of the financial metrics is down, Magellan's overall financial
performance is extremely strong.


The AIP also has other performance metrics that are used to measure
profitability, safety and operational and environmental stewardship. Specific
goals for levels of achievement have been set for each metric. Payouts under the
AIP begin after the threshold level of performance is achieved and the maximum
payout occurs if results reach the stretch targets.


If target performance is achieved, 100% of the calculated payout is eligible to
be paid under the AIP. If stretch performance is achieved, 200% of the
calculated payout is eligible to be paid. If threshold is achieved, 50% of the
calculated payout is eligible to be paid. If the results are lower than
threshold, 0% of the calculated payout is eligible to be paid. The calculated
payout percentage for performance between threshold and target, or between
target and stretch, will be interpolated. Fifty percent (50%) of the eligible
payout is subject to a personal performance adjustment.


Employees are eligible for the 2017 AIP if a regular full-time or part-time
employee with a standard hour classification of 20 or more hours per week.
Employees on military leave are also eligible for an award. Ineligible employees
include, but are not limited to, employees on leave without pay, limited scope
employees, contract employees, those whose employment ended prior to the award
payout and employees hired after the final pay period in a calendar year.
Eligible employees begin participating in the AIP on the first day of
employment.


To be eligible to receive an award, an employee must be employed during the
calendar year including the last day of the calendar year and through the time
the award is actually paid. Exceptions to this requirement will be made where a
participant's employment is terminated as a result of retirement, death or the
participant becomes eligible for long-term disability. Such employees will be
eligible for a prorated award based on the portion of the year worked prior to
the employment termination or disability event. A participant, whose employment
is terminated anytime between the end of the calendar year, but prior to the
distribution of the award under any other circumstances, shall forfeit any award
payable under the AIP. Forfeited awards will be allocated to all other eligible
employees.


Eligible earnings include an employee's regular base pay and eligible overtime
pay for the period in which the employee is a participant in the AIP, including,
but not limited to, hours worked during a normal workday, Paid Time Off (PTO),
short term disability, holiday pay, jury duty pay, bereavement pay and shift
differentials, but excludes extraordinary compensation such as geographical
differentials. Eligible earnings will exclude any unused PTO paid out after the
employment retirement, termination or disability event.


After the eligible payout is determined based on Magellan's metric results, an
adjustment may be made based on the employee's individual performance. This
adjustment, if applied, would adjust 50% of an employee's eligible incentive
payout based on management's assessment of the employee's performance on
individual goals and the employee's performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.












1

--------------------------------------------------------------------------------





2017 Annual Incentive Program Metrics


FUNDING METRIC


Metric                            Threshold
Distributable Cash Flow                Funding occurs at greater than or equal
to $780 million


The threshold funding metric is based upon the amount of distributable cash flow
required for Magellan to maintain its 2016 fourth quarter distribution rate to
unitholders throughout 2017.


OVERRIDING FINANCIAL TRIGGER
Metric
Trigger
EBITDA less Maintenance Capital (including commodities)
The combined financial metrics will be reset to the greater of actual metric
results or a Target level payout at results of $1,312 million or more.



PERFORMANCE GOALS
($ in Millions)
Metric
Weight
Threshold
Target
Stretch
EBITDA less Maintenance Capital (1) (2)
65%
$991
$1,066
$1,119
Commodities (1)
10%
$128
$158
$193
Operational Performance
10%
Discretionary
Discretionary
Discretionary
OSHA Incident Rate (IR) (3)
7.5%
1.00
0.75
0.50
Human Error Releases (3)
7.5%
10
6
2

________________


(1)
The overriding financial trigger will change the payout to at least a target
level payout for the financial metrics when overall financial results have
exceeded the trigger. The combined financial metrics will be reset to the
greater of actual metric results or Target Level payouts when Magellan’s EBITDA
less Maintenance Capital (including commodities) is $1,312 million or more.
(2)
EBITDA less Maintenance Capital excludes commodities.
(3)
Payout will be zero if a fatality occurs related to activities under the control
of Magellan.





METRIC ADJUSTMENTS


If an acquisition occurs during the year, the financial metrics will be adjusted
to reflect the economics used to obtain approval of the acquisition. The
Operational Performance, OSHA IR and Human Error Releases metrics will not be
adjusted and actual results will exclude acquisitions until the new locations
have a full calendar year to become compliant with Magellan’s System Integrity
Plan policies and procedures.


2